Case 7:20-cv-00131-CS Document18 Filed 10/27/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

= -X
Teligades,
Plaintiff, ORDER
-against- 20 Civ. 131 (CS)(AEK)
Putnam Northern Westchester BOCES, et al.,
Defendants.
x

 

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.

This matter, which had been referred to Magistrate Judge Lisa Margaret Smith for
settlement, was reassigned to the undersigned on October 19, 2020. The parties are hereby
directed to confer and inform the Court, in a letter to be submitted no later than November 13,
2020, whether or not they wish to schedule a second settlement conference in December 2020,
after the scheduled completion of depositions but before the parties’ next conference with Judge
Seibel.

Dated: October 27, 2020
White Plains, New York

SO ORDERED.

CSc Kee —

ANDREW E. KRAUSE
United States Magistrate Judge

 
